Hill, C. J., (after stating-the facts). The railroad company contends that the act is unconstitutional for three reasons, which will be disposed of in the order presented, by counsel for appellant.  1. That the act is unconstitutional because repugnant to sec. 18, art. 2 of the Constitution of Arkansas, and sec. 1 of the 14th Amendment to the Constitution of the United States. Section 18, article 2 of the Constitution of Arkansas reads as follows: “The General Assembly shall not grant to any citizen or class of citizens privileges or immunities which upon the same terms shall not equally belong to all citizens.” Section 2 of article 4 of the Constitution of the United States provides that “the citizens of each State shall be entitled to all privileges and immunities of citizens in the several States.” It has long been settled that a corporation is not a -citizen within the meaning of this clause of the Constitution. Paul v. Virginia, 8 Wall. 168; Pembina Consolidated Silver Mining Co. v. Pennsylvania, 125 U. S. 181; Orient Ins. Co. v. Daggs, 172 U. S. 557; Blake v. McClung, 172 U. S. 239. It is also provided in section 1 of the Fourteenth Amendment that no State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; and it has also been held that this clause does not reach to corporations. Norfolk, etc., Ry. Co. v. Penn, 136 U. S. 114; Western Turf Assn. v. Greenberg, 204 U. S. 359; Waters-Pierce Oil Co. v. Hot Springs, 85 Ark. 509. The reasoning which takes corporations out of the “privileges and immunities” accorded citizens of one State in the several States equally excludes corporations from the protection of section 18 of art. 2 of the State Constitution. But corporations are persons within the meaning of the 14th Amendment, which provides that no State shall deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws. Blake v. McClung, 172 U. S. 239; Santa Clara County v. Southern Pacific Ry. Co., 118 U. S. 394; Gulf, Colorado & Santa Fe Ry. Co. v. Ellis, 165 U. S. 150; Smyth v. Ames, 169 U. S. 466. The argument against the act under the equal protection - clause is two-fold: (a) That the classification of railroads over and under fifty miles in length is arbitrary and without just relation to the-object to be accomplished; and (b) that the 3d paragraph of 'the answer, to which a demurrer was sustained, alleged that many companies owned and operated lines of railroad in this State less than fifty miles in length, and that the defendant owned and operated many branch lines of less than fifty miles in length, over which it opéraíes freight trains of more than twenty-five cars, and that the operation of its freight trains over said branches is in all respect similar to the operation of freight trains over many short lines of railroad which are operated by companies owning less than fifty miles of railroad; and consequently the act is offensive to the constitutional provision requiring the equal protection of the law to all persons under like and similar circumstances. (a.) In discussing the duty of a court to whom is addressed an appeal to strike down legislation as so arbitrary that it amounts to a denial of the equal protection of the law, Mr. Justice Holmes well said: “There is no dispute about general principles. The question is whether this case lies on one side or the other of a line which has to be worked out between cases differing only in degree. With regard to the manner in which such a question should be approached; it is obvious that the Legislature is the only judge of the policy of a proposed discrimination. * * * When a State legislature has declared that in its opinion public policy requires a certain measure-, its action should not be disturbed by the courts under the Fourteenth Amendment, unless they can see clearly that there is no fair reason for the law that would not require with equal force its extension to others whom it leaves untouched. * * * Great constitutional provisions must be administered with caution. Some play must be allowed for the joints of the machine, and it must be remembered that legislatures are ultimate guardians of the liberties and welfare of the people in quite as great a decree as the courts.” Missouri, K. & T. Ry. Co. v. May, 194 U. S. 267. Applying this principle here, can the court clearly see that there is no fair reason for this law which would not require with equal force its extension to all railroads, irrespective of their length, where the freight trains consist of more than twenty-five cars? It will be noticed that the act does not apply to any line of railroad, however long, unless the freight trains shall consist of more than twenty-five cars. It thereby permits both long and short lines, to run short freight trains without being amenable to this act; and this question is whether the classifications of the railroads into long and short lines, divided at 'the point of fifty miles, is a just and reasonable one. That there is a marked difference in the management, control and operation of long and short line railroads is a matter of common knowledge, known to all observers. Great trunk lines have been constructed through the country that are highways of interstate and international commerce. Both freight and passenger trains pass back and forth upon them every few minutes, and great speed is attained in their movement. On the other hand are found many short lines which supply the needs of small communities, and upon such lines there are but few trains, and those of light weight and of few coaches and cars in comparison with the magnificent passenger and tremendous freight trains moved upon the large trunk lines. Bringing the comparison more nearly home, there are found in this State important through lines, upon which are moved many passenger and freight trains daily; and there are also found many short lines of railroad, some owned and operated by independent companies and some operated as branches and feeders to the larger companies by whom they are owned or controlled. Upon these small roads the necessity of protecting trains from collision from either end is materially less than upon the great lines where 'the trains are more numerous, heavier and accustomed to greater speed. The movement of a train is necessarily less fraught with danger where there is no other train upon the line, or but few, than upon a line where trains are moving every few minutes, or every few hours. Short lines are usually lightly constructed, and carry light rolling stock in comparison to the great systems. These and other matters of common observation of the difference between long and • short lines of railroad can afford-reasons why the Legislature should leave untouched the short lines of railroad with legislation designed to promote safety in operation of long freight trains. To approach the question in another way: In Gulf, C. & S. F. Ry. Co. v. Ellis, 165 U. S. 150, Mr. Justice Brewer for the court said: “It is apparent that the mere fact of classification is not sufficient to relieve a statute from the reach of the equality clause of the Fourteenth Amendment, and that in all cases it must appear not only that a classification has been made, but also .that it is one based upon some reasonable ground — some difference which bears a just and proper relation to the attempted classification — and is not a mere arbitrary selection.” Is there some difference between lines over and under fifty miles in length which bears a just and proper relation to the requirements placed upon them by this act? In one sense, there' can be no substantial difference between a railroad forty-nine miles long and one fifty-one miles long; but if there is a just distinction between long and short lines of railroad that will bear classification at all, then it is unobjectionable and necessary to draw the line somewhere, although it may, at the given point, be arbitrary. The Supreme Court of the United States in New York, N. H. & H. Rd. Co. v. New York, 165 U. S. 628, dealt with this point. There was a statute of New York applying to railroads over fifty miles in length, forbidding them to heat their cars with stoves or furnaces kept- inside of the cars or suspended therefrom; and the court through Mr. Justice Fiarían said: “But it is contended that the statute is repugnant to the clause of the Fourteenth Amendment forbidding a State from denying to any person within its jurisdiction the equal protection of the laws. This contention is based upon that clause of the statute declaring that it shall not apply to railroads less than fifty miles in length. No doubt, the main object of the statute was to provide for the safety of passengers traveling on what are commonly called trunk or through lines, -connecting distant or populous parts of the country, and on which the perils incident to traveling are greater than on short local lines. But, as suggested in argument, a road only fifty miles in length would seldom have a sleeping car attached to its trains; and passengers traveling on roads of that kind do not have the apprehension ordinarily felt by passengers on trains regularly carrying sleeping cars or having many passenger coaches, on account of the burning of cars in case of their derailment or in case of collision. In any event, there is no such discrimination against companies having more than fifty miles of road as to justify the contention that there has been a denial to the companies named in the act of the equal protection of the laws. The statute is uniform in its operation upon all railroad companies doing business in the State of the class to which it is made applicable.” There can be no distinction in principle between that legislation and this, and the classification there,' identical with this, was sustained on the difference between the danger of operation on trunk lines and local lines. Cotting v. K. C. Stock Yds. Co., 183 U. S. 79, is pressed upon the court as authority declaring void the classification here made. While the principles involved in the Cotting case were the same as those involved here and in the New York case, supra, the facts required a different application of them. In the first place, the subject of regulation here and in the New York case was common carriers on public highways, which are burdened with obligations which do not rest upon individuals and corporations not thus employed, as pointed out in the Cotting case; and, in the second place, the act there was so framed as to apply to one company, although there were other companies engaged in like business and similarly situated in the State of Kansas. The classification was made to depend solely upon the amount of business, and fell upon one company alone, while other companies similarly situated, different only in the amount of business transacted, escaped. There was no question therein of public safety or the safety of men engaged in public service. Other cases cited can easily be differentiated from this case and the New York case; but the differences are not important, for the principles invoked in all of them are the same. The difficulty is in the application of them to the given statute, and 'this was well explained in Atchison, Topeka, etc., Rd. Co. v. Matthews, 174 U. S. 96: “While cases on either side and far away from the dividing line are easy of disposition, the difficulty arises as the statute in question comes near the line of separation. Is the classification or discrimination prescribed thereby purely arbitrary, or has it some basis in that which has a reasonable relation to the subject sought to be accomplished? It is not at all to be wondered at that as these doubtful cases come before this court the justices have often divided in opinion. To some the statute presented seemed a mere arbitrary selection; to others it appeared that there was some reasonable basis of classification. * * * In some of them the court was unanimous. In others it was divided; but the division in all of them was, not. upon the principle or rule of separation, but upon the location of the particular case one side or the other of the dividing line.” It is not for the court to say whether the classification is wise or unwise, but merely whether it has a reasonable relation to the object sought to be' accomplished, provided that the object is one with which the Legislature had power to deal. If the classification is not arbitrary, but within reasonable limits as heretofore defined, then the courts must sustain it. The court regards this act as falling within that class. (b.) The 3d paragraph of the answer, to which a demurrer was sustained, alleged that the defendant owned and operated many branch lines less than fifty miles in length, over which it operates freight trains of more than twenty-five cars, and that the operation of said freight trains over said branches is in all respects similar to the operation of freight trains over other lines of railroad of less than fifty miles in length which are owned and operated by companies owning less than fifty miles of railroad; and that the act is for this reason offensive to the provision requiring the equal protection of the law to all persons under like and similar circumstances. The determination of this defense depends upon the construction of the act. If the act places the branch lines of appellant railroad company which are less than fifty miles in length, and which are operated similarly in all material respects to independent lines, within its terms, and leaves without -its terms the short lines of railroad which are operated similarly to said branch lines but owned by independent companies (and the demurrer to the 3d paragraph of the answer admits this to' be true), then said act would fall on the other side of the line, and be governed by Yick Wo v. Hopkins, 118 U. S. 356, and Cotting v. Kansas City Stock Yds. Co., 183 U. S. 79. If it does not place such branches within its terms, then there is no discrimination between them and other short lines independently operated, and the matters set forth in the 3d paragraph go for naught. In construing the act, the court must bear in mind that “where one construction will make a statute void for conflict with the Constitution, and another would render it valid, the latter will be adopted, though the former at first view is otherwise the more natural interpretation of the language.” 2 Lewis’s Sutherland on Statutory Construction, § 498. The Supreme Court of the United States stated the same principle as follows: “But if there were room for two constructions, both equally obvious and reasonable, the court must, in deference to the legislature of the State, assume that it did not overlook the provisions of the Constitution, and designed the act of 1871 to take effect. Our duty, therefore, is to 'adopt the construction which, without doing violence to the fair meaning of the words used, brings the statute into harmony with the provisions of the Constitution.” Grenada Co. Supervisors v. Grogden, 112 U. S. 261. These authorities were recently approved by this court, which thus stated the principle: “It is the duty of the court to give the statute such construction, if reasonably consistent with the language em-. ployed, as will render it constitutional and valid.” Western Union Tel. Co. v. State, 82 Ark. 309. The first section of the act prohibits any railroad company (or officer of court), owning or operating any- line or lines of railroad and engaged in the transportation of freight over its said line or lines from equipping its freight trains with less than a full crew as therein described. - This lays its mandate upon the company which is engaged in the transportation of freight and which owns or operates a line or lines of railroad, regardless of other safety equipment of its trains. The second section eliminates all railroad companies whose line or lines are less than fifty miles in length, and eliminates all freight 'trains on any line, regardless of length, where the train consists of less than twenty-five cars. And then, to be sure that the intent is plain, the act declares its own purpose to be “to require all railroads in this State whose line or lines are over fifty miles in length engaged in hauling a freight train consisting of twenty-five cars or more' to equip the same with a crew consisting of not less than an engineer, a fireman, a conductor and three brakemen.” This legislation is pointed at two things: long lines of railroad and long freight trains. The length of the road is immaterial if the train is short — one which the Legislature thought could be safely handled by the ordinary crew with two brakemen. If the freight train was long, then a further consideration moved the Legislature; such freight trains might be safely handled on a small line, where the traffic was light, the hazard of the service small, and the danger from collision with other trains remote; but they could not be safely handled with such crew upon long lines, not on account of the length of the line per se, but on account of the well known heavier traffic and greater train movement upon long lines, in consequence of which the danger is thought to be greater. If, as admitted by the demurrer to the third paragraph, there are many independent short lines in the State similar in operation to the branch lines of the appellant company, then the only distinction between them and the branch lines of a company' of longer mileage would be in the ownership. Does the elimination in the second section mean railroads less than fifty miles, or does it mean the elimination of companies whose roads are less than fifty miles in length? It must be confessed that the act is not clear on this subject, and it is fairly open to either construction, and each has been plausibly presented. In obedience to the rules of statutory construction heretofore stated, where an act is fairly susceptible of either of two constructions, one of which would render the act invalid, it is then the duty of the' court, out of deference to the Legislature, to adopt that construction which will render it valid. To adopt the construction that the act eliminates from its operation railroad lines which are less than fifty miles in length because they are owned by a company not owning more than fifty miles of road, and does not eliminate lines which are less 'than fifty miles in length and operated separately but in all respects similar to the other lines, because they may be owned by some company owning longer lines in the State, would be plainly unconstitutional under the authorities heretofore reviewed. It may _ be argued that the Legislature intended to treat these short lines and branches of the larger lines as part of the large systems. If the railroad companies operate them as part of their systems, certainly they are within the act, and the similarity with the short independent lines does not then exist. If the railroad companies operate them separately as independent lines are operated, then there can be no just reason in principle for a distinction between them and the separate lines. Such distinction would then be based solely upon ownership. This legislation can only be supported on account of its supposed promotion of the safety of the public and tlfe employees of a public service corporation, and a distinction based on ownership is wholly untenable. The proper construction to place on the act, and that renders it valid, is: If the short line is in fact used as a continuous line with the main line, or in any other way as a part of it, and not as a separate line merely connecting with it, then it is a part of the line. But if it is a mere connecting line,' separately operated — operated as an independent short line is operated— although owned by the company owning the larger line, then it would not be within the statute.  2. It is said that the act is unconstitutional because it is an attempt by the State to regulate interstate commerce, contrary to the power vested in Congress in section 8, article 1, of the Constitution of the United States. In paragraph six of the answer are set forth various statutes which have been passed by Congress in regulation of interstate traffic. Briefly stated, they are the “Safety Appliance Act,” the “Employers’ Liability Act” (recently declared unconstitutional in “The Employers’ Liability Cases,” 207 U. S. 463) and acts amendatory of the Interstate Commerce Act. The contention is made that these acts have excluded State regulation upon the subject-matter of the act in question. In the regulation of interstate commerce there are three powers: The exclusive State power, exclusive National power, and the concurrent power. First, those in which the power of the State is exclusive. These “concern the strictly internal commerce of the State; and while the regulations of the State may affect interstate commerce directly, their bearing upon it is so remote that it cannot be termed, in any just sense, an interference.” This embraces construction of highways, turnpikes, railroads and canals between points in the same State, and the regulation of toll for the use of the same, and the bridging and the regulation of non-navigable streams and control of navigation of strictly internal waters and other strictly internal transportation. .Second, where Congress has not acted, in its silence the States may act on subjects local in their nature, but which incidentally affect or facilitate commerce; and this is the concurrent power. It involves regulation of pilots; quarantine- and inspection laws and the policing of harbo'rs; the improvement and bridging of navigable streams (subject to an overseeing by Congressional legislation that the improvement does not interfere with interstate and foreign commerce); the establishment of ferries; in a word, that “immense mass of legislation” usually referred to as the police power of the State, which may affect incidentally or facilitate foreign or interstate commerce, and regulate, for the protection of the health, morals or general welfare of the State, the instrumentalities of commerce, so long as Congress itself does not cover the subject with regulations which conflict with the State regulations. Third, where the laws are from their nature national in character, instead of being of a local nature and affecting interstate commerce but incidentally, the silence of Congress indicates that it wills that such commerce shall be free and untrammeled by State legislation, to this extent — quick or dead— the power of Congress is exclusive. Covington & Cincinnati Bridge Co. v. Kentucky, 154 U. S. 204; Gulf, C. & S. F. Ry. Co. v. Hefley, 158 U. S. 98; Judson on Interstate Commerce, secs. 22-23. The question here is, first, to what -class this act belongs? and second, does it conflict with -any act of Congress, or is the silence of Congress on the subject in the class in which the silence of Congress is as potent as its action? Smith v. Alabama, 124 U. S. 465, answers as to the character of these laws. It is therein said: “It is among these laws of the States, therefore., that we find provisions concerning the rights and duties of the common carrier of persons and merchandise, whether by land or water, and the means authorized by which injuries resulting from the failure' properly to perform their obligations may be either prevented or redressed. * * * The failure of Congress to legislate can be construed only as an intention not to disturb what already exists, and is the mode by which it adopts, for cases within the scope of its power, the rule of the State law, which, until displaced, covers the subject.” This explanation of the character of legislation permitted the State in regulating the instrumentalities of interstate commerce shows that the act in question belongs to the concurrent class — that is, that field of legislation in which it is competent for both the State and Nation to enter; but the legislation.of the State must give way to that-of the Nation when they conflict,as stated in Smith v. Alabama: “It follows that any legislation of a State, although in pursuance of an acknowledged power reserved to it, which conflicts with the actual exercise of the power of Congress over the subject of commerce, must give way before the supremacy of the national authority.” • It is insisted that because, in the acts set forth in the answer, Congress has legislated on safety appliances and other means to promote the safety of freight trains engaged in interstate commerce, the action of the State upon this subject is excluded because the non-action of Congress upon this precise question is equivalent to positive action by Congress that there shall be no legislation over the subject except what it enacts when it once touches the subject. But this argument has been rejected by the Supreme Court of the United States, in Missouri, K. & T. Ry. Co. v. Haber, 169 U. S. 613. The court said: “May hot these statutory provisions stand without obstructing or ■embarrassing the execution of the act of Congress? This question must of course be determined with reference to the settled rule that a statute enacted in execution of a reserved power of the State is not to be regarded as inconsistent with an act of Congress passed in the execution of a clear power under the Constitution, unless the repugnance or conflict is so direct and positive that the two acts cannot be reconciled or stand together.” And again, in the same case, the court said: “These cases all proceed upon the ground that the regulation of the enjoyment of the relative rights, and the performance of the duties, of all persons within the jurisdiction of a State belong primarily to such State under its reserved power to provide for the safety of all persons and property within its limits; and that, even if the subject of such regulations be one that may be taken under the exclusive control of Congress, and be reached by national legislation, any action taken by the State upon that subject that does not directly interfere with rights secured by the Constitution of the United States, or by some valid act of Congress, must be respected until Congress intervenes.” In Gulf, C. & S. F. Ry. Co. v. Hefley, 158 U. S. 98, the same thought was thus expressed: “Generally, it may be said in respect to laws of this character that, though resting upon the police power of the State, they must yield whenever Congress; in the exercise of the powers granted to it, legislates upon the precise subject-matter, for that power, like all other reserved powers of the States, is subordinate to those in terms conferred by the Constitution upon the nation.” There is no direct interference with the legislation of Congress relied upon by the act in question. Each may stand, each cover its own field; and there is no apparent ground of conflict possible in the operation of the two acts, for they do not reach the “precise subject-matter.”  3. It is contended that the act as applied to interstate commerce is arbitrary and unreasonable, and is contrary to the due process clause of section 1 of the 14th Amendment. These contentions are embraced in the 2d, 4th and 5th paragraphs of the answer. As far as the 4th paragraph is concerned, that has been disposed of by the construction placed upon the act. So much of the second paragraph as is herein relied upon is presented in anothér form in the 5th paragraph, the substance of which is that the requirements of the act constitute an unnecessary and burdensome expense, and are an arbitrary and unreasonable interference with the interstate commerce and the right of the company to regulate its own affairs. Much testimony was taken under the 5th paragraph, the substance of which is in the statement. It is not for the court to determine which side of that controversy has the best of the argument; that was for the Legislature. If it is a fair subject of controversy whether the act is promotive of the safety of employees of a common carrier on a public highway, and of the passengers and travelers on said highway, then the action of the legislative department in the premises is conclusive, and this evidence clearly shows that it is a matter within the legislative discretion. It is only where the burden on the carrier is arbitrary and without any corresponding benefit to the public that the courts can interfere. This subject was recently discussed at some length by this court in La. & Ark. Ry. Co. v. State, 85 Ark. 12. Appellant cites Houston & Tex. Central Ry. Co. v. Mayes, 201 U. S. 321, to sustain its contention that the act is an unreasonable interference with interstate traffic. There is much difference between the act condemned there and the one here. That act was not dealing with the safety of train employees or the public, but was upon the subject of furnishing cars. The turning point of the decision was that the act made no exception in case of sudden congestion of traffic and actual inability to furnish cars by reason of their temporary and unavoidable detention in other States, or in other places beyond its line, and made no allowance for interference of traffic by wrecks or other accidents. The act in question has no such unbending provisions. It does not apply to any train which consists of less than twenty-five cars nor to short independent or branch lines, and only requires upon the long lines and the long trains one more brakeman than the appellant company now has employed, which number another road, of larger mileage than appellant road in this State, now employs; and further provides that the penalties of the act shall not be incurred during strikes of men in train service of the lines involved. The court fails to find any constitutional objection to the act. Judgment affirmed.